Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elser Benedikt (Institut Fur Informatik, Managing Trust in a Distributed Network).

Regarding claim 1, Elser discloses a computer-implemented method of efficiently comparing read results, the method including: 
generating a reference array of variant data for locations shared between read results to be compared (Fig. 4, data to be compared); 
generating hashes over a selected pattern length of positions in the reference array to independently produce non-unique window hashes for base patterns in the read results (Fig. 4, based on hash functions); 
selecting for comparison window hashes that occur less than a ceiling number of times (Fig. maximum times); comparing the selected window hashes to identify common window hashes between the read results; and 
determining a similarity measure for the read results based on the common window hashes (Fig. 4).

Regarding claim 2, Elser discloses the computer-implemented method of claim 1, wherein the variant data is identified by one selected from sixteen phased pairings and ten unphased pairings (Fig. 4, plus old and well known technique).

Regarding claim 3, Elser discloses the computer-implemented method of claim 1, wherein the selected pattern length of positions ranges from fifteen to forty bases (Fig. 4, plus old and well known technique).

Regarding claim 4, Elser discloses the computer-implemented method of claim 1, wherein length of the reference array ranges from one hundred thousand to one million base positions (Fig. 4, plus old and well known technique).

Regarding claim 5, Elser discloses the computer-implemented method of claim 4, wherein the reference array is ordered by carriers and by carrier positions (Fig. 4, plus old and well known technique).

Regarding claim 6, Elser discloses the computer-implemented method of claim 4, wherein the pattern length of positions is selected based on the length of the reference array (p. 49, reference array).

Regarding claim 7, Elser discloses the computer-implemented method of claim 1, wherein the ceiling number of times ranges from one to ten (Fig. 4, plus old and well known technique).

Regarding claim 8, Elser discloses the computer-implemented method of claim 1, wherein the similarity measure is determined by a distance formula define as common hashes/unique hashes ((Fig. 4, plus old and well known technique).

Regarding claim 9, Elser discloses the computer-implemented method of claim 1, further including: partitioning the read results into bins; comparing the selected window hashes between the read results on a bin-by-bin basis such that selected window hashes for base patterns occurring in corresponding bins in the read results are compared; based on the comparing, identifying common window hashes between the corresponding bins; and determining a similarity measure for the corresponding bins based on the common window hashes (Fig. 4, plus old and well known technique).

Regarding claim 10, Elser discloses the computer-implemented method of claim 9, further including: requiring that the selected window hashes between the corresponding bins completely match (Fig. 4, plus old and well known technique).

Regarding claim 11, Elser discloses the computer-implemented method of claim 9, further including: based on bin-wise similarity measures, determining a percentage of shared bases between the read results, wherein the percentage of shared bases are determined on a carrier-by-carrier basis; and determining inherited traits based on the percentage of shared bases as determined from the bin- wise similarity measures (Fig. 4).

Regarding claim 12, Elser discloses the computer-implemented method of claim 9, further including: based on bin-wise similarity measures, determining a percentage of shared bases between the read results, wherein the percentage of shared bases are determined on a carrier-by-carrier basis; and identifying common ancestors and close and distant relatives based on the percentage of shared bases as determined from the bin-wise similarity measures (Fig. 4, plus old and well known technique).

Regarding claim 13, Elser discloses the computer-implemented method of claim 9, further including: based on the bin-wise similarity measures, determining a percentage of shared bases between a given individual's read results and ethnicity-specific read results (Fig. 4, plus old and well known technique); identifying ethnic ancestry of the given individual based on the percentage of shared bases (Fig. 4, plus old and well known technique); and 
for the bin-wise similarity measures, requiring that the selected window hashes between the corresponding bins substantially match (Fig. 4, disclosing buckets as bins).

Regarding claim 14, Elser discloses the computer-implemented method of claim 9, wherein the bins are defined for the read results on a carrier-by-carrier basis (Fig. 4, plus old and well known technique).

Regarding claim 15, Elser discloses the computer-implemented method of claim 9, wherein each bin contains five hundred to thousand variants (Fig. 4, plus old and well known technique).

Regarding claim 16, Elser discloses the computer-implemented method of claim 9, wherein each bin spans across one hundred thousand to one million bases (Fig. 4, plus old and well known technique).

Regarding claim 17, Elser discloses the computer-implemented method of claim 9, wherein each bin spans across multiple units (Fig. 4, also disclosing buckets as bins).

Regarding claim 18, Elser discloses the computer-implemented method of claim 9, further including: based on the bin-wise similarity measures, generating a distance tree visualization between the read results (Fig. 4).

Regarding claim 19, Elser discloses the computer-implemented method of claim 1, wherein the variant data contains those variants that have highest observed frequency (Fig. 4, old and well known).

Regarding claim 20, Elser discloses the computer-implemented method of claim 1, further including: comparing the selected window hashes between the read results on a starting position basis such that selected window hashes for base patterns having same start positions in the read results are compared; identifying common window hashes between the read results based on the comparing; and determining a similarity measure between the read results based on the common window hashes (Fig. 4).

Regarding claim 21, Elser discloses the computer-implemented method of claim 20, further including: based on starting position-wise similarity measures, determining a percentage of shared bases between the read results, wherein the percentage of shared bases are determined on a carrier-by- carrier basis (Fig. 4; and determining inherited traits based on the percentage of shared bases as determined from the starting position-wise similarity measures (Fig. 4).

Regarding claim 22, Elser discloses the computer-implemented method of claim 20, further including: based on starting position-wise similarity measures, determining a percentage of shared bases between the read results, wherein the percentage of shared bases are determined on a carrier-by- carrier basis; and identifying common ancestors and close and distant relatives based on the percentage of shared bases as determined from the starting position-wise similarity measures (p. 42).

Regarding claim 23, Elser discloses the computer-implemented method of claim 20, further including: based on the starting position-wise similarity measures, determining a percentage of shared bases between a given individual's read results and ethnicity-specific read results (Fig. 4, p. 42); and identifying ethnic ancestry of the given individual based on the percentage of shared bases (Fig. 4, p. 42).

Regarding claim 24, Elser discloses the computer-implemented method of claim 20, further including: based on the starting position-wise similarity measures, generating a distance tree visualization between the read results (Fig. 4, p. 42).
Regarding claims 26-27, see claim 1 above for the same reason of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154